Citation Nr: 0022650	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral 
patellofemoral syndrome, secondary to service-connected 
bilateral pes planus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
benefit sought on appeal.  In September 1997, a hearing was 
held by the undersigned Member of the Board, sitting in 
Winston-Salem.  In November 1998, the case was remanded for 
additional development of the evidence.  It is now back for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  This appeal does not involve a question of medical 
complexity or controversy. 

3.  Bilateral patellofemoral syndrome, first manifested 
subsequent to service, is not shown to be related to service 
or to service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (1999).  

2.  A bilateral patellofemoral syndrome disability was not 
incurred in or aggravated by active service, and is not 
proximately due to a service-connected bilateral pes planus 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); the 
claim is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested or associated with his claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a) is 
satisfied.

The veteran contends that he has a bilateral patellofemoral 
syndrome disorder that is due to his service-connected 
bilateral pes planus.  He avers that he developed bilateral 
knee pain after wearing inserts prescribed for his pes 
planus.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The veteran's service medical records (SMRs) contain no 
mention of a bilateral knee disorder.  On his separation 
examination in February 1974, the lower extremities were 
clinically evaluated as normal.  

Postservice medical evidence includes the report of an August 
1978 VA medical examination (VAE), which shows, in pertinent 
part, that pes planus, bilaterally, was diagnosed, and that 
the examiner found no swelling of the left ankle.  A VA 
treatment record, dated in March 1981, shows that the veteran 
complained of pain and swelling of the left ankle, and that 
the examiner found that he walked erect, with no limp, and 
that there was a well healed scar.  

On September 1991 VAE, pes planus was again diagnosed.  A 
hospitalization record dated in October 1991 shows that the 
diagnoses were an abrasion to the right lower leg and a 
sprain of the right ankle.  A podiatry clinic note of January 
1992 shows that the veteran complained of right ankle pain.  
He had been treated for right foot sprain.  The assessments 
were pes planus, bilateral, and plantar fasciitis, bilateral.  
A VA orthopedic clinic record dated in May 1994, shows that 
the veteran reported onset of knee and hip pain approximately 
five years prior.  The assessments were recurrent right and 
left hip pain, etiology undetermined, and patellar femoral 
syndrome of the right and left knees.  Patellofemoral 
syndrome was again assessed on July 1994 orthopedic 
examination.  

On December 1994 VA compensation and pension examination, the 
veteran presented for evaluation of his bilateral pes planus 
pain, and for an opinion regarding a relationship between his 
pes planus and his knee pain.  He complained of knee pain of 
one year's duration, and noted that he had worn corrective 
shoes for one year.  X-rays of the knees were negative.  The 
diagnosis was bilateral patellofemoral syndrome.  The 
examiner commented that patellofemoral syndrome fits into a 
broader classification of anterior knee pain, and that "it 
is difficult to establish a causative factor in this entity 
many times.  It is possible that this may be a result of his 
pes planus deformity; however, bilateral patellofemoral 
syndrome is seen in many individuals without such 
deformity."   

Patellofemoral syndrome of the knees was assessed in 
orthopedic clinical records dated February 1995, August 1995, 
and in February 1996.  

The veteran testified at his hearing before the undersigned 
Member of the Board that he first starting having problems 
with his knees in the early part of 1975, and that, in 
essence, he attributed the problem to the wearing of inserts 
in his shoes to correct a service-connected flatfoot 
condition.  

On September 1999 VAE, the examiner obtained a thorough 
medical history from the veteran, reviewed the veteran's 
claims file, and performed a physical examination.  It was 
noted that review of the veteran's claims file revealed no 
evidence of any problems with his knees while he was on 
active duty.  The examiner also noted that a VAE report, 
dated in August 1978, showed that the veteran's gait was 
normal, that there were no complaints with respect to the 
knees at the time, that he walked normally, and that 
examination was normal.  The examiner also reported that the 
veteran complained of knee pain for the past five years, and 
that a review of the record actually showed complaints for 
the past ten years.  The assessment was flat feet and 
patellofemoral syndrome, bilaterally.  With respect to a 
directive in the November 1998 REMAND, the examiner noted 
that he was asked to comment on the etiology of the 
patellofemoral syndrome, and stated "The etiology...is unknown 
at this time.  There is no evidence that the patellofemoral 
syndrome was a problem for the veteran during his military 
service.  I am not able to furnish an opinion whether or not 
it was caused or aggravated by the bilateral pes planus 
without resorting to pure speculation."  

Considering the claim on appeal, it is noteworthy at the 
outset that bilateral patellofemoral syndrome was not 
manifested in service, that there is no evidence that the 
disorder was incurred directly in service, and that it is not 
claimed otherwise.  The claim/appeal is based on a theory 
that patellofemoral syndrome was caused by an uneven gait 
resulting from the veteran's service connected pes planus.  

On review of all the evidence of record, the Board finds that 
the evidence does not support the veteran's claim.  
Specifically, competent (medical) evidence does not relate 
the onset of the veteran's patellofemoral syndrome to his 
service connected pes planus.  While a VA examiner in 
December 1994 opined that it was possible that the two were 
related, stated in such speculative terms, the opinion does 
not constitute competent evidence that the patellofemoral 
syndrome and the service connected pes planus are, indeed, 
etiologically related.  All other medical opinions of record 
regarding the etiology of the veteran's patellofemoral 
syndrome are either to the effect that any comment regarding 
a relationship between patellofemoral syndrome and pes planus 
would be purely speculative, or to the effect that the 
etiology of the patellofemoral syndrome is unknown.  The 
veteran has not submitted any medical opinion supporting his 
theory that the patellofemoral syndrome was caused by his pes 
planus.  Since he is a layperson, his hearing testimony 
asserting his belief that they are related is not competent 
evidence.

Without competent evidence directly relating the 
patellofemoral syndrome to the pes planus, the preponderance 
of the evidence is against the veteran's claim, and it must 
be denied. 

Finally, the Board notes that the veteran's representative 
has requested an independent medical expert advisory opinion 
regarding whether there is a relationship between 
patellofemoral syndrome and the service connected pes planus.  
We find that there is no medical complexity or controversy 
remaining to be resolved.  The medical opinions of record 
establish that etiology of patellofemoral syndrome is often 
uncertain, and that in this case an opinion regarding a 
relationship between the veteran's patellofemoral syndrome 
and his pes planus could not be given without resorting to 
pure speculation.  The veteran has submitted no competent 
evidence rebutting such opinions or persuading the Board that 
they are unreliable.  Accordingly, the Board finds that an 
independent medical expert opinion is not indicated. 


ORDER

Service connection for bilateral patellofemoral syndrome 
secondary to service-connected bilateral pes planus, is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

